Case: 19-50607   Document: 00515445247   Page: 1   Date Filed: 06/08/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                               No. 19-50607                         June 8, 2020
                             Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

AIMEE LEE TEAL, also known as Aimee Lyn Teal, also known as Aimee Lynn
Teal,

                                       Defendant-Appellant
_______________________________________________

Consolidated with 19-50608

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

AIMEE LEE TEAL,
                                         Defendant - Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:19-CR-13-1
                           USDC No. 4:15-CR-359-7
     Case: 19-50607      Document: 00515445247         Page: 2    Date Filed: 06/08/2020


                                     No. 19-50607
                                   c/w No. 19-50608

Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Pursuant to a written plea agreement, Aimee Lee Teal pleaded guilty to
aiding and abetting possession with intent to distribute 50 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 851.
For this 2019 conviction, the district court imposed a within-guidelines term of
121 months of imprisonment and ten years of supervised release. At the time
Teal committed this offense, she had been serving a five-year term of
supervised release imposed after her 2016 conviction for conspiracy to possess
with intent to distribute methamphetamine. After Teal pleaded true to the
allegations that she had violated several supervised release conditions, the
district court revoked her term of supervised release and sentenced her to 30
months of imprisonment to run consecutively to the imprisonment term
imposed for her 2019 conviction. We consolidated Teal’s appeals from both of
those sentences.
       In an attempt to avoid enforcement of the appeal-waiver provision for
her 2019 conviction, Teal argues that her guilty plea was not knowing and
voluntary because she was misinformed about the applicable statutory
minimum term of imprisonment. Our de novo review of the record shows that
Teal was advised of the correct statutory minimum when she entered her plea
agreement and pleaded guilty. See United States v. Winchel, 896 F.3d 387, 388
(5th Cir. 2018). The conflicting references to the statutory minimum in the
presentence report were corrected promptly at Teal’s sentencing.                     Thus,
because Teal’s guilty plea was valid and her appeal waiver was knowing and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 19-50607    Document: 00515445247     Page: 3   Date Filed: 06/08/2020


                                 No. 19-50607
                               c/w No. 19-50608

voluntary, we will enforce her appeal waiver, which encompasses her proposed
challenge to the substantive reasonableness of her sentence. See United States
v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).       Her appeal is therefore
DISMISSED in part as to her 2019 conviction.
      Teal contends that her revocation sentence was unreasonable because it
was imposed to run consecutively to the imprisonment term for her 2019
conviction and because the 30-month term was excessive under the
circumstances.    Although she preserved the consecutive aspect of her
challenge, she did not object to, or argue against, the 30-month imprisonment
term. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 767 (2020). We
need not determine if her challenge to the 30-month term was preserved
because it would fail regardless. See United States v. Holguin-Hernandez, 955
F.3d 519, 520 n.1 (5th Cir. 2020).
      We review whether a revocation sentence is substantively reasonable
using an abuse of discretion standard. See Holguin-Hernandez, 955 F.3d at
520. Contrary to Teal’s assertion, the record does not show that the district
court felt obligated by the Guidelines to impose a consecutive revocation
sentence. Instead, the district court properly used its discretion to impose a
consecutive revocation sentence as authorized by statute and preferred under
the Guidelines. See 18 U.S.C. § 3584; U.S.S.G., Ch. 7, Pt. A, ¶ 3(b); U.S.S.G.
§ 7B1.3(f), p.s., & comment. (n.4); United States v. Whitelaw, 580 F.3d 256, 260
(5th Cir. 2009). Moreover, Teal has not shown that the 30-month term of
imprisonment was substantively unreasonable. See United States v. Warren,
720 F.3d 321, 332 (5th Cir. 2013). Accordingly, her appeal is AFFIRMED in
part as to her revocation sentence.
      DISMISSED IN PART; AFFIRMED IN PART.




                                       3